Citation Nr: 0605904	
Decision Date: 03/02/06    Archive Date: 03/14/06

DOCKET NO.  04-02 049	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, 
New York


THE ISSUE

Entitlement to service connection for hypertension, to 
include as secondary to service-connected diabetes mellitus.


REPRESENTATION

Appellant represented by:	New York State Division of 
Veterans' Affairs


ATTORNEY FOR THE BOARD

D. Johnson, Associate Counsel



INTRODUCTION

The veteran served on active duty from September 1965 to 
September 1967.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from a June 2002 rating decision from the New York, 
New York Regional Office (RO) of the Department of Veterans 
Affairs (VA), which denied the appellant's claim of service 
connection for hypertension, to include as secondary to 
service-connected diabetes mellitus.


FINDINGS OF FACT

1.  Hypertension was not manifested during the veteran's 
active service or for many years thereafter.

2.  There is no medical evidence of a nexus between the 
veteran's service-connected diabetes mellitus and 
hypertension.


CONCLUSION OF LAW

Hypertension was not incurred in or aggravated by the 
veteran's active duty service, nor may it be presumed to have 
been incurred therein, nor is hypertension proximately due to 
or the result of the veteran's service connected diabetes 
mellitus.  38 U.S.C.A. § 101(24), 1101, 1110, 1112, 5103A 
(West 2002 & Supp. 2005); 38 C.F.R. § 3.102, 3.303, 3.307, 
3.309, 3.310 (a) (2005). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2005); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2005).  

In this matter, VA substantially complied with the duty to 
assist and the duty to notify provisions of the VCAA.  By way 
of an October 2003 letter, the RO advised the appellant of 
what evidence, if any, was necessary to establish his claim 
of entitlement to service connection for hypertension, and it 
indicated which portion of that evidence he was responsible 
for sending to VA and which portion of that evidence VA would 
attempt to obtain on his behalf.  The RO obtained the 
appellant's service records and associated them with his 
claims file.  The letter also requested the appellant submit 
any medical evidence that would assist in substantiating his 
claim for entitlement.  The appellant has not identified any 
additional, relevant evidence that has not otherwise been 
requested or obtained.  Therefore, the Board finds that the 
RO's notice substantially complied with the specificity 
requirements of Quartuccio v. Principi, 16 Vet. App. 370 
(2002) (identifying the document that satisfies VCAA notice).  

As a result of the development that has been undertaken, 
there is no reasonable possibility that further assistance 
will aid in substantiating the claim.  For these reasons, 
further development is not necessary to meet the requirements 
of 38 U.S.C.A. §§ 5103 and 5103A.

Factual Background

The veteran's service medical records, including the entry 
physical examination and the separation physical examination, 
do not include a diagnosis of hypertension or high blood 
pressure.  

Of record is a July 2001 statement from a physician 
acknowledging that the veteran had been under his care for 
type-2 diabetes and hypertension.  

The veteran was granted service connection in July 2001, for 
diabetes presumed to have been caused by herbicide exposure 
in Vietnam.  

In May 2002 the veteran underwent a VA examination for 
hypertension.  He reported a twenty-year history of high 
blood pressure, but denied any symptoms other than an 
increase in his blood pressure when under stress.  Following 
the physical examination and a review of the medical records, 
the examiner concluded that the veteran did not have any 
signs of proliferative diabetic retinopathy; so from this it 
was concluded that the hypertension preceded the diabetes, 
and it was less likely that hypertension was secondary to 
diabetes.  The examiner further noted that the lab studies 
showed no kidney problems that would affect his hypertension 
secondary to diabetes.  

In June 2004, the veteran underwent a VA examination to 
evaluate his blood pressure.  The veteran informed the 
examiner about his history of taking salt tablets during 
service and while employed by the US Postal Service as a 
civilian.  The examiner concluded that as the medical records 
showed the veteran did not have any signs of proliferative 
diabetic retinopathy, the veteran's hypertension preceded the 
diabetes and it was not as likely as not that hypertension is 
secondary to diabetes.  

Analysis

In order to prevail on the issue of service connection, there 
must be medical evidence of a (1) current disability; (2) 
medical evidence of in- service incurrence or aggravation of 
a disease or injury; and (3) medical evidence of a nexus 
between the claimed in- service disease or injury and the 
present disease or injury.  Hickson v. West, 12 Vet. App. 
247, 253 (1999).

For certain chronic diseases, including cardiovascular 
disease and hypertension, a presumption of service connection 
arises if the disease is manifested to a degree of 10 
percent, within a year following discharge from service.  See 
38 C.F.R. § 3.307, 3.309.

In addition, service connection is warranted where the 
evidence shows that a disability is proximately due to or the 
result of an already service-connected disability.  See 38 
C.F.R. § 3.310(a) (2003); Allen v. Brown, 7 Vet. App. 439 
(1995).  

In this matter, the veteran contends that he incurred 
hypertension secondary to his service-connected diabetes.  In 
the alternative, he alleges that salt tablets, given during 
service to relieve heat fatigue, caused his hypertension.  

The Board has considered the appellant's contentions, but 
finds however, that the preponderance of the evidence is 
against the claim.  The veteran's service medical records do 
not show a diagnosis of, or treatment for hypertension.  
There is also no showing of private treatment for 
hypertension within one year of separation from service.  The 
first medical evidence of hypertension is a July 2001 letter 
from R.P., D.O., who diagnosed the veteran with hypertension 
more than thirty years after separating from service.  He 
does not provide a finding as to onset or etiology of the 
hypertension nor does he specifically attribute the veteran's 
hypertension to the salt tablet use.  The Board observes that 
the veteran indicated regular use of salt tablets throughout 
his career with the U. S. Postal Service, following military 
service.  The veteran has not provided any medical evidence 
to support his claim that the salt tablets taken in service 
caused his hypertension.  Therefore, the Board finds service 
connection for hypertension on a direct basis is not 
warranted.

While the veteran currently uses medication to control his 
diabetes and hypertension, the Board finds that the evidence 
does not show hypertension was either caused or aggravated by 
the service-connected diabetes.  As noted, both VA examiners 
concluded that the hypertension preceded the onset of 
diabetes; and it was less likely that the veteran's 
hypertension was secondary to the service connected diabetes.  
The veteran has not provided the Board with any other 
competent medical evidence to show that his hypertension was 
either caused or aggravated by the service-connected 
diabetes.  Thus, hypertension, secondary to service-connected 
diabetes mellitus is not warranted.

On the basis of the foregoing, the Board finds that the 
criteria for establishing service connection for hypertension 
on a direct basis or secondary to service-connected diabetes 
mellitus has not been met.  In reaching this conclusion, the 
Board has considered the applicability of the benefit-of-the-
doubt doctrine.  However, as the preponderance of the 
evidence is against the veteran's claim, that doctrine is not 
applicable in this appeal.  See 38 U.S.C.A. § 5107(b); 
Gilbert v. Derwinski, 1 Vet. App. at 55-57 (1990).


ORDER

Service connection for hypertension, to include as secondary 
to service-connected diabetes mellitus, is denied.



____________________________________________
RENÉE M. PELLETIER
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


